12/23/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0089



                              No. DA 22-0089

IN THE MATTER OF:

H.R.,

             A Youth.


                                  ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 30, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                    December 23 2022